Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EATON VANCE MUTUAL FUNDS TRUST The Eaton Vance Building 255 State Street Boston, MA 02109 Telephone: (617) 482-8260 Telecopy: (617) 338-8054 CERTIFICATION Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, and Regulation S-T, Eaton Vance Mutual Funds Trust (the Registrant) (1933 Act File No. 2-90946) certifies (a) that the forms of prospectuses and statements of additional information dated May 1, 2008 used with respect to the following series of the Registrant, do not differ materially from those contained in Post-Effective Amendment No. 135 (Amendment No. 135) to the Registrants Registration Statement on Form N-1A, and (b) that Amendment No. 135 was filed electronically with the Commission (Accession No. 0000940394-08-000683) on April 25, 2008. Eaton Vance AMT-Free Municipal Bond Fund Eaton Vance Tax-Managed Growth Fund 1.1 Eaton Vance Tax-Managed Growth Fund 1.2 Eaton Vance Tax Free Reserves EATON VANCE MUTUAL FUNDS TRUST By: /s/ Maureen A. Gemma Maureen A. Gemma, Esq. Secretary Dated: May 1, 2008
